MEMORANDUM OPINION
                                         No. 04-10-00760-CV

                              Jose Carlos Gonzalez CALDERON, et al.,
                                             Appellants

                                                   v.

                    Robert VOGELSANG, Albino Walker, and Pheffer Oil, LLC,
                                       Appellees

                      From the 49th Judicial District Court, Zapata County, Texas
                                         Trial Court No. 6868
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 1, 2010

DISMISSED

           Appellants have filed an unopposed motion to dismiss this appeal, stating the parties have

reached an agreement to settle and compromise their differences.            The motion states that

appellants’ counsel conferred with counsel for the appellees, and the motion is unopposed.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of

the appeal are taxed against the parties who incurred them.

                                                               PER CURIAM